Citation Nr: 1315180	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-22 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including a major depressive disorder, depression, major affective disorder, and dysthymia, but not PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1982 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Previously, the Board remanded the case in December 2011 for a VA medical opinion regarding the effect of the Veteran's medications on his psychiatric disorder.  To that effect, the Veteran testified at his August 2011 Board hearing that his psychiatric disorder was caused by, among other things, the medication he took for his service-connected low back disability, right shoulder disability and shin splints.

In February 2012, a VA examiner opined that the medication the Veteran was taking to treat his service-connected disabilities did not cause or aggravate his psychiatric disorder.  In support of this opinion, the examiner noted that there was no evidence suggesting a possible link between the Veteran's medication and his depressive symptoms because, other than the Veteran's August 2011 hearing testimony, no reference was found in the treatment notes that a link between medication and depression may have been present or suspected either by clinicians or by the Veteran.  In reaching this conclusion, the examiner noted that the Veteran had made contradictory statements during the hearing.  Specifically, the examiner stated that while the Veteran believed that his depressive symptoms were due to medication he had been taking, he also stated that he wished he could take more of the medication, which he would be unlikely to endorse if he believed that it was causing depression.

In response, the Veteran submitted a written statement in August 2012.  He clarified his belief that his mental health condition was caused by the constant pain and discomfort resulting from his service-connected back disability, not by the medication.  He stated that his back pain caused difficulty sleeping and aggravated his mental health condition.

In this regard, the Board notes that the February 2012 VA examiner also stated in December 2009 that he was not willing to rely upon the Veteran's statements to clinicians because of their inconsistency.  At that time, the examiner opined that the Veteran's current diagnosis of depression was not the result of his service-connected conditions because there were other more likely etiologies, including job stress, family stress, substance abuse, and personality problems.  The examiner noted that there was slender evidence that the Veteran's depression was related to his chronic pain or other service-connected conditions because it was rarely referred to in his mental health treatments notes.

Because the Veteran has asserted a different theory of secondary service connection than he did at the hearing, the Board finds that a new opinion is required to address whether or not the Veteran's current psychiatric disability was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Get an addendum opinion from the same examiner who conducted the examination sin December 2009 and February 2012.  A copy of the claims file and this remand must be provided to the examiner in conjunction with the examination.  After reviewing the file, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disability is caused or aggravated by his service-connected disabilities, acting alone or in combination, to specifically include whether his psychiatric disability is caused or aggravated by the pain from his service-connected back disability. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

If the examiner who conducted the December 2009 and February 2012 VA examinations is not available, then schedule the Veteran for an examination with another medical professional.  If an examination is necessary, that examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disability is caused or aggravated by his service-connected disabilities, acting alone or in combination, to specifically include whether his psychiatric disability is caused or aggravated by the pain from his service-connected back disability. 

2.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


